Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Higdon Reg. No. 64065 on 11/22/2021. 

The following claims have been amended as follows: 

1.	(Currently Amended)  A method implemented by one or more processors, the method comprising:
receiving user interface input, of a user, that is directed toward an active application executing at a client device, the user interface input provided via a user interface input device of a client device; 
determining that the user interface input is a request for rendering, via the active application, of at least one interactive graphical interface element that, when interacted with via further user interface input, causes corresponding control of one or more particular smart devices of a particular third-party (3P), 
wherein the user has a 3P account associated with the particular 3P, and
wherein the active application enables control of multiple smart devices of multiple third parties (3Ps), including the one or more particular smart devices of the particular 3P;
responsive to determining that the user interface input is the request for rendering the at least one interactive graphical interface element that, when interacted with via further user interface input, causes corresponding control of the one or more particular smart devices of the particular 3P:
transmitting, over one or more networks, a request that:
is addressed to a particular 3P address for the particular 3P, and
that includes an identifier of the one or more particular smart devices;

a deeplink to a 3P application that is installed at the client device, and that is controlled by the 3P, wherein the received deeplink is configured, based on the request including the identifier of the one or more particular smart devices, to cause the client device to open the 3P application in a state that presents additional information for the one or more particular smart devices; and 
causing, responsive to the user interface input, the active application to simultaneously render: 
the at least one interactive graphical interface element that, when interacted with via further user interface input, causes corresponding control of the one or more particular smart devices of the particular 3P, and 
a selectable 3P element that, when selected, causes execution of the deeplink to cause the client device to open the 3P application in the state that presents additional information for the one or more particular smart devices.



In addition to Remarks filed 10/12/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 11 and 22 when taken in the context of the claims as a whole.  Specifically, the combination of user interfaces for user devices including elements for controlling devices of third parties including by a user with third party accounts, with control requests having 3p addresses with identifiers, with a deeplink to a 3p application that is installed at the client which causes device to open the 3p application in a state that presents additional information for the particular smart devices with simultaneously rendering the element for controlling the smart device and a element that causes execution of the deeplink to a open the 3p application.
At best the prior arts of record, specifically, Kangshang et al. (US 20160226674 A1 hereinafter Kangshang) teaches smart devices interface with icons and controls for smart devices including a link to a specific interface for that devices (see ¶24-26, ¶42 and Fig. 1E). Tal et al. (US 20170041304 A1 hereinafter Tal) teaches deeplinks and requests including device IDs when 
Newly cited art Lubas et al. (US 20200124466 A1) teaches discovering device topology via monitoring and sensor measurements (see ¶7). Lawson et al. (US 20130211546 A1) teaches determining location of cloud-aware smart device 302 within a hierarchical plant context or device topology. (see ¶48)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 11 and 22 as a whole.
Thus, claims 1, 11 and 22 are allowed over the prior art of record.
Claims 2-10, 12-15 and 18-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks on 10/12/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143